USCA4 Appeal: 22-1042      Doc: 9        Filed: 04/19/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1042


        DERRICK MICHAEL ALLEN, SR.,

                            Plaintiff - Appellant,

                     v.

        DOMINO’S; JUSTIN KIGER; JAMES THOMPSON,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:20-cv-00205-TDS-LPA)


        Submitted: April 14, 2022                                           Decided: April 19, 2022


        Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Derrick Michael Allen, Sr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1042     Doc: 9         Filed: 04/19/2022    Pg: 2 of 2




        PER CURIAM:

              Derrick Michael Allen, Sr., who filed a complaint under 42 U.S.C. § 1983, appeals

        the district court’s order accepting the recommendation of the magistrate judge and

        dismissing Allen’s complaint under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the

        record and find no reversible error. Accordingly, we affirm for the reasons stated by the

        district court. Allen v. Domino’s, No. 1:20-cv-00205-TDS-LPA (M.D.N.C. Jan. 5, 2022).

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                    AFFIRMED




                                                   2